IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

JAIME RUIZ-MONTES,
CASE NOS. 2:13-CR-21(2) /2:18-CV-904
Petitioner, CHIEF JUDGE ALGENON L. MARBLEY
Magistrate Judge Kimberly A. Jolson
v.
UNITED STATES OF AMERICA,

Respondent.

ORDER

On July 12, 2019, the Magistrate Judge issued a Report and Recommendation (“R&R”)
recommending that Movant’s ineffective assistance of counsel claims, asserted in a motion to
vacate under 28 U.S.C. § 2255, be denied as time-barred. (ECF No. 170.) The R&R further
recommended that any claims in this federal habeas action that seek relief under the First Step
Act of 2018, Pub.L.No. 115-391, 132 Stat. 5194 (“FSA”), be denied without prejudice. (/d.)
Although Movant sought and received an extension of time until August 24, 2019, to object to
the R&R (ECF Nos. 171, 172), and although all parties were advised of the right to file
objections, and of the consequences of failing to do so (ECF No. 170), no objections have been
filed. Therefore, the R&R (ECF No. 170) is ADOPTED and AFFIRMED. Respondent’s
motion to dismiss is GRANTED. (ECF No. 167.) The motion to vacate is DENIED; the
ineffective assistance of counsel claims it contains are DISMISSED; and this federal habeas
action is DISMISSED. (ECF No. 165.) Any FSA claims asserted in this federal habeas action

are DISMISSED without prejudice.
Pursuant to 28 U.S.C. § 2253(c)(1)(B) and Rule 11 of the Rules Governing Section 2255
Proceedings in the United States District Courts, the Court must determine whether to issue a
certificate of appealability. Because Petitioner has waived the right to file an appeal by failing to
file objections to the R&R, see Thomas v. Arn, 474 U.S. 140, 147 (1985); United States v.
Walters, 638 F. 2d 947, 950 (6th Cir. 1981), the Court DECLINES to issue a certificate of
appealability.

IT IS SO ORDERED.

Date: October 7, 2019 s/ Algenon L. Marbley

ALEGENON L. MARBLEY
CHIEF UNITED STATES DISTRICT COURT JUDGE
